Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Qionghua Weng on 1/12/2022.
Claim 1. A steam milk frother, comprising:
a steam preparation assembly, configured to produce a stream; 
an injection pipe, configured to form a plurality of foams in a liquid;
a steam control valve, connected between the injection pipe and the steam preparation assembly, configured to control a flow of the steam flowing through the injection pipe; and 
an air control valve, connected to the injection pipe, configured to control a flow of the air flowing through the injection pipe, 
wherein the injection pipe comprises: 
an inner tube connected to the steam control valve; 
an outer tube sleeved outside the inner tube; 
an air channel, formed between the inner tube and the outer tube, connected to the air control valve; 
a shunt ring that surrounds an end portion of the inner tube and is surrounded by an end portion of the outer tube, the shunt ring being disposed within the air channel formed between the inner tube and the outer tube and having a plurality of shunt holes configured to pressurize the air in the air channel; and 
a lower tube disposed below the shunt ring, comprising: 
a lower steam spraying tube connected to the outer tube;

a mixing chamber formed on an end of the lower steam spraying tube and the lower air spraying tube, the mixing chamber having a liquid inlet and being configured to mix the liquid with air to form foams; 
a steam nozzle disposed at the end of the lower steam spraying tube and shrinking the 
a plug disposed between the lower steam spraying tube and the lower air spraying tube;
a spray pathway formed between the lower air spraying tube and the lower steam spraying tube that is not blocked by the plug; and 
a cover configured to cover the 
Claim 2. The steam milk frother according to claim 1, 
a steam chamber; 
a first impeller arranged in the steam chamber and configured to rotate when being driven by the steam from the steam preparation assembly; 
a steam channel configured to transport the steam to the steam control vale; 
an air chamber; and 
a second impeller arranged in the air chamber and connected to the first impeller through a coupling shaft, configured to rotate synchronously with the first impeller and guide outside air into the air chamber.  
Claim 3. The steam milk frother according to claim 1, further comprising: a controller circuit configured to automatically control a flow of the steam through the steam control valve[[;]], and automatically control a flow of the air through the air control valve.
Claim 4. The steam milk frother according to claim 1, wherein: 
[[a]]the flow of the steam through the steam control valve is controlled by rotating a first knob disposed in the steam control valve; and [[a]]the flow of the air through the air control valve is controlled by rotating a second knob disposed in the air control valve.  
Claim 5. The steam milk frother according to claim 1, wherein the steam control valve and the air control valve respectively comprises[[ ]]:
a valve chamber arranged in a valve body, wherein a narrow passage is arranged in a middle of the valve chamber; 
a valve plug with a thimble, arranged on one side of the narrow passage, configured to fit and lock the narrow passage; 
a knob, arranged on the other side of the narrow passage, having a thimble plug arranged in the valve chamber; 
wherein the knob moves backward and forward through rotating on the valve body, pushing the thimble to adjust the narrow passage through the thimble plug- according to a required flow rate.
Claim 16. The steam milk frother according to claim 1, wherein the steam preparation assembly comprises a water tank and a heating block connected by a pipe, wherein on [[a]] the pipe at a bottom of the water tank, a check valve is arranged, applied to block.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
It is known in the prior art that limiting air flow with shunt holes can be used increase the speed of the air exiting the holes (Johnson US6786138). It is also known that increased air speed can result in generating a higher quality foam in milk (Reid GB2363343). However, the prior art does not disclose using shunt holes to restrict the air along an air channel and then additionally, restrict the air with a plug further down the shunt holes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761